United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1071
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Matthew Patrick Langenberg

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: September 22, 2022
                            Filed: November 4, 2022
                                 ____________

Before COLLOTON, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge.

       Matthew Patrick Langenberg worked as a salesman at a retail flooring store.
The company gave Langenberg a cell phone, which he was allowed to take home and
use as a personal phone. After a co-worker alleged in 2020 that Langenberg had used
the phone to record her, the company’s co-owner Scott Storck asked Langenberg for
the phone and its passcode. After Langenberg unlocked the phone and provided the
passcode, Storck discovered images that he believed were child pornography. He
thereafter gave the phone and passcode to law enforcement officers, telling them that
the company owned the phone.

       Langenberg moved to suppress the evidence of child pornography which the
officers had discovered on the phone. Following the district court’s1 denial of the
motion, Langenberg pleaded guilty to receipt of child pornography in violation of 18
U.S.C. § 2252(a)(2), (b)(1), and was sentenced to 60 months’ imprisonment.

       Assuming without deciding that Langenberg has standing to challenge the
officers’ search of the cell phone, we conclude that Storck had apparent authority to
consent to the search. “Apparent authority exists when the facts available to the
officer at the moment . . . warrant a man of reasonable caution in the belief that the
consenting party had authority over the premises.” United States v. Lindsey, 702
F.3d 1092, 1096 (8th Cir. 2013) (internal quotation marks and citations omitted).
Authority exists when a “third party has either (1) mutual use of the property by
virtue of joint access, or (2) control for most purposes.” United States v. Chavez
Loya, 528 F.3d 546, 554 (8th Cir. 2008) (citation omitted).

        When the officers searched the phone, they knew that Storck had possession
of the phone, had access to its contents, had claimed ownership over it, and had
searched the phone himself. It thus appeared that Storck had either joint access to the
phone or control over it. Langenberg argues that the officers should have
investigated further because neither possession nor ownership alone would have been
sufficient to establish actual authority. Storck seemed to have both possession and
ownership, however, as well as access to and use of the phone’s contents. Officers
at the time of the search were not aware of the other facts that allegedly call Storck’s
authority into question—that Langenberg claimed ownership of the phone, that he


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.

                                          -2-
had requested its return, and that the receipt for the phone’s alleged purchase did not
match the phone that had been provided to police.

       Quoting United States v. Basinski, Langenberg argues that because of the
highly private nature of a cell phone, “it is less reasonable for a police officer to
believe that a third party has full access” to it. 226 F.3d 829, 834 (7th Cir. 2000).
Basinski involved a search of the defendant’s locked briefcase, which a third party
had in his possession. Officers knew that the defendant was the sole owner of the
briefcase and its contents. The third party did not know the combination to the lock,
but nonetheless had consented to the search. The Seventh Circuit held that the third
party’s mere possession of the briefcase, without a possessory interest in its contents
or “access to, control over, or use of the interior of the case,” was insufficient to
create a reasonable belief that he had authority to consent. Basinski, 226 F.3d at 835.
Unlike in Basinski, the officers here reasonably believed that Storck had authority to
consent to the search of the phone that was in his possession, over which he had
asserted ownership, and of which he had the passcode and access to its contents.

       Because we find that Storck had apparent authority to consent to the search, we
need not reach Langenberg’s argument that the warrantless search constituted an
unlawful trespass. Storck’s apparent authority also defeats Langenberg’s argument
that the later search of his residence should be suppressed as fruit of the poisonous
tree.

      The judgment is affirmed.
                     ______________________________




                                          -3-